Exhibit 10.5

 

 

COHU, INC.

DEFERRED STOCK AGREEMENT

 

Cohu, Inc. has granted to the individual (the “Participant”) named in the Notice
of Grant of Deferred Stock (the “Notice”) to which this Deferred Stock Agreement
(the “Agreement”) is attached an award (the “Award”) of Deferred Stock upon the
terms and conditions set forth in the Election Form, the Notice and this
Agreement. The Award has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the Cohu, Inc. 2005 Equity Incentive Plan
(the “Plan”), as amended to the Date of Grant. By signing the Notice, the
Participant: (a) represents that the Participant has read and is familiar with
the terms and conditions of the Notice, the Election Form, the Plan and this
Agreement, (b) accepts the Award subject to all of the terms and conditions of
the Notice, the Election Form, the Plan and this Agreement, (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Notice, the Election Form, the Plan or this
Agreement, and (d) acknowledges receipt of a copy of the Notice, the Election
Form, the Plan and this Agreement.

 

1.             Definitions and Construction.

 

1.1     Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Notice or the Plan.

 

1.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.             Administration.

 

All questions of interpretation concerning this Agreement shall be determined by
the Board. All determinations by the Board shall be final and binding upon all
persons having an interest in the Award. Any officer of a Participating Company
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, or election.

 

3.             Settlement of the Award.

 

3.1     No Additional Payment Required. The Participant shall not be required to
make any additional monetary payment (other than applicable tax withholding, if
any) upon settlement of the Award. Payment of the aggregate purchase price of
the shares of Stock for which the Award is being settled shall be made in the
form of past services rendered by the Participant to a Participating Company or
for its benefit which the Board, by resolution, determines to have a value not
less than the aggregate purchase price of such shares of Stock.

 

 
1

--------------------------------------------------------------------------------

 

 

3.2     Issuance of Shares of Stock. Subject to the provisions of Section 3.5
below, the Company shall issue to the Participant, on a date within thirty (30)
days following the Settlement Date (as defined in the Notice) a number of whole
shares of Stock equal to the Number of Deferred Stock (as defined in the
Notice), rounded down to the nearest whole number. Such shares of Stock shall
not be subject to any restriction on transfer other than any such restriction as
may be required pursuant to Section 3.5.

 

3.3     Tax Withholding. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.

 

3.4     Certificate Registration. The certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

 

3.5     Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

3.6     Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

 

3.7     Dividend Equivalents for Deferred Stock. The Participant will be
entitled to receive dividends or distributions paid on the shares of Stock
underlying vested Deferred Stock in accordance with this Section 3.7. Any such
dividends or distributions automatically will be credited as additional shares
of Deferred Stock (the “Deferred Stock Dividend Shares”).

 

 
2

--------------------------------------------------------------------------------

 

 

(a)     Cash Dividends. If the Company declares and pays any cash dividends or
cash distributions on the shares of Stock, then with respect to the Deferred
Stock that has vested as of the dividend record date, such Deferred Stock will
be increased on the dividend payment date by a number of Deferred Stock Dividend
Shares equal to the quotient obtained by dividing the amount of cash dividends
and distributions paid on the dividend payment date on the shares of Stock
underlying such vested Deferred Stock by the Fair Market Value of a share of
Stock on the dividend payment date, rounded to the nearest whole share.
Specifically, the number of Deferred Stock Dividend Shares credited for cash
dividends and distributions paid on the dividend payment date will be determined
in accordance with the following formula, rounded to the nearest whole share of
Stock: X = (A x B)/C, where X = the Deferred Stock Dividend Shares that will
become vested Deferred Stock on the dividend payment date by reason of cash
dividends and distributions paid on the dividend payment date, A = the number of
unissued shares of Stock that were vested as of the dividend record date and
remain subject to the vested Deferred Stock as of the dividend record date, B =
the per share of Stock amount of cash dividends and distributions paid on the
dividend payment date, and C = the Fair Market Value of a share of Stock on the
dividend payment date. If the Participant would have been credited with Deferred
Stock Dividend Shares under this Section for cash dividends paid on January 2,
2015 and April 17, 2015 had this Section then been in effect, then on the first
dividend payment date on or after this Section becomes effective, the Company
shall credit the Participant with the number of Deferred Stock Dividend Shares
that results in the Participant having the same total number of shares of
Deferred Stock as if this Section had been effective since January 2, 2015.

 

(b)     Stock Dividends. If the Company declares and pays any stock dividends or
stock distribution on shares of Stock during a Dividend Crediting Period, then
the number of unissued shares of Stock, if any, that remain subject to
Participant’s vested Deferred Stock automatically will be adjusted in accordance
with Section 7.

 

(c)     Restrictions on Dividend Equivalents. Any Deferred Stock Dividend Shares
resulting from the application of this Section 3.7 will be subject to the same
terms and conditions (including, without limitation, the applicable deferral
election and forfeiture provisions) as the unissued Deferred Stock to which they
relate.

 

4.             Nontransferability of the Award.

 

Prior to the Settlement Date, neither this Award nor any Deferred Stock subject
to this Award shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except by will or by the laws of
descent and distribution.

 

5.             Effect of Termination of Service.

 

If the Participant’s Service with the Company terminates for any reason, the
Award, if not earlier settled, shall be settled as provided in Section 3. For
purposes of this Agreement, “Service” shall mean the performance of services for
the Company in the capacity of an Employee, Officer, Consultant, or Director.

 

 
3

--------------------------------------------------------------------------------

 

 

6.             Change in Control.

 

In the event of a Change in Control (as defined below), the Award shall be
settled in accordance with Section 3 immediately prior to the effective date of
the Change in Control. For the purposes of this Award, the term “Change in
Control” shall be defined as the occurrence of any of the following events: (a)
any transaction in which any “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities entitled to vote in a general election for directors,
other than a transaction involving the acquisition of securities directly from
the Company; (b) a sale of all or substantially all of the Company’s assets
other than to a company or an entity fifty percent (50%) or more of which is
owned by one or more of the current stockholders of the Company; or (c) a merger
or consolidation of the Company with any other company, other than a merger or
consolidation in which fifty percent (50%) or more of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation is owned by the current
stockholders of the Company. Notwithstanding this Section 6, to the extent that
the Award constitutes a “deferral of compensation” (as defined in and subject to
Section 409A of the Code) and provides for a payment or a change in the time or
form of payment upon a Change in Control, then no Change in Control shall be
deemed to have occurred upon an event described above unless such event shall
constitute a “change in control event” under Section 409A.

 

7.             Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section 7 shall be rounded down to the
nearest whole number. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.

 

 
4

--------------------------------------------------------------------------------

 

 

8.             Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).
Except as provided in Section 3.7 no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 7. If the Participant
is an Employee, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between a
Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term. Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service as a Director, an Employee or a Consultant,
as the case may be, at any time.

 

9.             Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

 

10.           Section 409A Compliance.

 

This Agreement is intended to be exempt from or comply with Section 409A of the
Code (“Section 409A”) and shall be interpreted and administered accordingly. The
Company reserves the unilateral right to amend this Agreement in order to
maintain an exemption from or comply with Section 409A. Notwithstanding the
foregoing, none of the Company, its contractors, agents and employees, the Board
and each member of the Board shall have any obligation to prevent, minimize, or
pay any gross-up payment to offset any negative tax consequences of any failure
to follow the requirements of Section 409A or be liable for these consequences.
Any payment under the Award that is subject to Section 409A and is otherwise due
to a “specified employee” within the six-month period after “separation from
service,” as each specified term is defined under Section 409A, shall accumulate
without interest and be paid on the first payroll date after the end of the
six-month period or, if earlier, within ten business days after the appointment
of a personal representative or executor of the estate after the Participant’s
death. If settlement of the Award under Section 3 is delayed under this
Section 10, dividend equivalents will continue to be credited under Section 3.7
until final settlement.

 

11.           Miscellaneous Provisions.

 

11.1     Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

11.2     Binding Effect. Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

 
5

--------------------------------------------------------------------------------

 

 

11.3     Termination or Amendment. The Board may terminate or amend the Plan or
the Award at any time; provided, however, that except as provided in Section 7
in connection with a Change in Control, no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

 

11.4     Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, upon deposit in the United States Post Office, by
registered or certified mail, or with an overnight courier service with postage
and fees prepaid, addressed to the other party at the address shown below that
party’s signature or at such other address as such party may designate in
writing from time to time to the other party.

 

11.5     Integrated Agreement. The Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Notice and the Agreement shall survive any settlement of the Award and
shall remain in full force and effect.

 

11.6     Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

11.7     Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

11.8     Electronic Delivery. The Company may, in its sole discretion, decide to
(a) deliver by electronic means any documents related to the Award granted under
the Plan, participation in the Plan, future Awards that may be granted under the
Plan, or reports the Company generally makes available to its shareholders or
(b) request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. By signing the Notice, the Participant
acknowledges that the Company is not requiring the Participant to consent to
electronic delivery of documents or participation. The Participant may revoke
consent to electronic delivery of documents or participation by promptly
notifying the Company according to Section 11.4. In addition, if the Participant
requests by telephone or in writing, the Company shall have delivered to the
Participant for free a paper copy of any document electronically delivered.

 

 

6

